           Case 1:12-cr-00056-AWI-BAM Document 205 Filed 01/28/21 Page 1 of 2


 1 HEATHER E. WILLIAMS, #122664
   Federal Defender
 2 PEGGY SASSO, #228906
   Assistant Federal Defender
 3 Designated Counsel for Service
   2300 Tulare Street, Suite 330
 4 Fresno, CA 93721
   Telephone: (559) 487-5561
 5 Fax: (559) 487-5950

 6 Attorney for Defendant
   RICKY DAVIS
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO: 1:12-CR-00056-AWI

12                                Plaintiff,             STIPULATION REGARDING SPECIAL
                                                         CONDITION 8; [PROPOSED] ORDER
13                          v.

14   RICKY DAVIS,
                                                         Judge: Honorable Anthony W. Ishii
15                                Defendant.

16

17                                                 STIPULATION
18          On October 7, 2020 this Court ordered the parties to meet and confer regarding Special
19 Condition 8, a term of Mr. Davis’ conditions of supervised release following the completion of his

20 custodial sentence. The parties have done so and reached a resolution.
21          The parties agree that the imposition of a condition restricting an individual’s access to
22 possessing, owning, using, viewing, or reading material depicting and/or describing sexually explicit

23 between adults must be based on the court’s consideration of the evidentiary record in a given case. 18

24 U.S.C. § 3583(d); see, e.g., United States v. Weber, 451 F.3d 552, 558-60 (9th Cir. 2006) (reiterating

25 that “conditions of supervised release conditions ‘are permissible only if they are reasonably related to

26 the goals of deterrence, public protection and rehabilitation’”) (citing United States v. T.M., 330 F.3d
27 1235, 1240 (9th Cir. 2003)). The parties agree that on the record in this case, as distinguished from that

28 in United States v. Gnirke, 775 F.3d 1155 (9th Cir. 2015) and United States v. Ochoa, 932 F.3d 866 (9th

      STIPULATION REGARDING SPECIAL CONDITION 8;         1
30    [PROPOSED] ORDER
           Case 1:12-cr-00056-AWI-BAM Document 205 Filed 01/28/21 Page 2 of 2


 1 Cir. 2019), there is not the requisite basis to support such a restriction here. Accordingly, the parties

 2 agree that Special Condition 8 should read as follows:

 3          Special Condition 8:

 4          The defendant shall not possess, own, use, view, or read any material depicting and/or describing
 5          sexually explicit conduct involving children, including computer images, pictures, photographs,
            books, writings, drawings, videos, or video games. "Sexually explicit conduct" as defined in 18
 6          U.S.C. § 2256(2) means actual or simulated (a) sexual intercourse, including genital-genital,
            oral-genital, or oral-anal, whether between the same or opposite sex; (b) bestiality; (c)
 7          masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the genitals or
            pubic area of any person.
 8

 9
10 IT IS SO STIPULATED.

11

12   Dated: January 13, 2021                                  /s/ Brian Enos
                                                              BRIAN ENOS
13                                                            Assistant United States Attorney
14                                                            Attorney for Plaintiff

15   Dated: January 13, 2021                                  /s/ Peggy Sasso
16                                                            PEGGY SASSO
                                                              Assistant Federal Defender
17                                                            Attorney for Defendant
                                                              RICKY DAVIS
18

19

20                                           [PROPOSED] ORDER

21
     IT IS SO ORDERED.
22
     Dated: January 28, 2021
23                                                 SENIOR DISTRICT JUDGE
24

25

26
27

28

      STIPULATION REGARDING SPECIAL CONDITION 8;          2
30    [PROPOSED] ORDER
